        Case: 3:19-cv-00138-bbc Document #: 68 Filed: 04/23/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JIMMY CHANDLER,

        Plaintiff,
                                                    Case No. 19-cv-138-bbc
   v.

SALAM SYED, BETH EDGE, AND
JOLINDA WATERMAN,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                                 4/23/2020
        Peter Oppeneer, Clerk of Court                        Date
